Citation Nr: 0945938	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depression. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a headache condition. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision of the Department of 
Veterans Affairs Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  

The Veteran failed to attend an RO hearing scheduled in 
October 2004. 

A May 2007 Board decision denied service connection for a 
left knee disorder and also denied a rating in excess of 10 
percent for a service-connected right knee disorder.  The 
issues of service connection for a psychiatric disability, to 
include major depression, and whether new and material 
evidence had been received to reopen a claim for service 
connection for headaches, were remanded for further 
evidentiary development.  

The case has now been return for appellate adjudication. 

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for 
headaches but will deferred adjudication of whether, upon de 
novo review, service connection should be granted for 
headaches.  Also, the claim for service connection for a 
psychiatric disability, to include major depression, is 
remanded.  

Accordingly, the issues service connection for a psychiatric 
disability, to include major depression and of whether upon 
de novo review service connection should be granted for 
headaches are addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not appeal a December 1976 rating 
decision which denied service connection for headaches; and 
that decision is final. 

2.  The additional evidence received since the December 1976 
rating decision shows that the Veteran now reports having 
continuously had headache since his military service ear and, 
so, relates to an unestablished fact necessary to 
substantiate the claim of service connection for headaches. 


CONCLUSIONS OF LAW

1.  The RO rating decision in December 1976 denying service 
connection for headaches became final.  38 U.S.C.A § 7105(c) 
(West 2002); 38 C.F.R. § 3.104(a) (2009).  

2.  The additional evidence presented since the December 1976 
rating decision denying service connection for headaches is 
new and material, and the claim of service connection for 
headaches is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection 
for headaches is resolved in the Veteran's favor, further 
discussion of VCAA compliance is not required.  Moreover, any 
failure of the RO to comply with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is nonprejudicial.  Further 
discussion of VCAA compliance is deferred pending remand of 
the claim for service connection for headaches. 



Background

On February 11, 1975, the Veteran had a cold, sore throat, 
and a headache.  The impression was an upper respiratory 
infection (URI).  On February 12, 1975, he complained of 
headache and a cold.  He had had symptoms of a cold for 
several days.  He had been given Actifed the day before.  The 
impression was a URI.  

In early April 1975 the Veteran had pharyngitis.  On April 
10, 1975, he complained of sinus problems and dizziness.  He 
had a sore throat and mild frontal sinus headaches of one 
week duration.  On April 21, 1975, it was noted that he had 
been seen the day before for headaches and a cold. 

The January 1976 examination for service separation was 
negative for headaches and psychiatric disability.  An 
adjunct medical history questionnaire reflects that the 
Veteran reported not having or having had frequent or severe 
headaches but he reported having or having had depression or 
excessive worrying.  It was noted that he was under stress 
due to marital problems. 

On VA general medical examination in 1976 the Veteran 
complained of frequent headaches localized mostly to the 
frontal area, with mild visual problems.  He denied 
gastrointestinal problems or sequelae.  His headaches were 
mostly associated with excessive work and situations, or 
stress.  He stated "that the headaches are simple 
analgesics."  A gross neurological examination was within 
normal limits.  The diagnoses included tension headaches.   

The Veteran did not appeal a June 1976 rating decision, of 
which he was notified that month, which in pertinent part 
denied service connection for headaches.  

In December 2002 the Veteran claimed service connection for 
"depression, psychological anxiety disorder" and applied to 
reopen his claim for service connection for headaches.  

In a December 2002 statement the Veteran reported that while 
in the U.S. Army 549th Military Police Company and stationed 
at Ft. Davis, in the Panama Canal Zone, he had had severe 
depression, stress, fatigue, insomnia, poor concentration, 
crying spells, and intense migraine headaches.  He had also 
drank alcohol to excess to help with these.  He had been 
relieved of his duties as a Military Police Officer in the 
3rd week of December 1975 after making threats of using his 
service weapon to end his life.  He had been taken to the 
infirmary at Ft. Gulick where he was checked by physicians 
and then sent for counseling with the company Chaplin between 
December 1975 and January 1976.  After a few counseling 
sessions with the Chaplin, it was agreed by the Company 
Commander and the Chaplin that the Veteran was not mentally 
fit for military duty and should not have access to or handle 
any weapons.  He was restricted to barrack duties until a 
decision was made that he should be discharged without 
eligibility for reenlistment.  His tour of duty was for 3 
years and he had been scheduled for discharge in January 1977 
but due to depression he was granted an honorable discharge 
in February 1976.  His condition had gone untreated after 
service because of fear and denial that he had a problem.  He 
was now under psychiatric treatment and took medication for 
depression, anxiety, stress, insomnia as well as a self-
inflicted injury to his neck and head.  

Private clinical records of Dr. F. R. were received in March 
2003.  Attached to the records received in March 2003 were 
treatment notes from 1988 to 2003 which reflect that in April 
1988 the Veteran sustained a whiplash injury in a vehicular 
accident that month.  In August 1988, following that 
vehicular accident, he had had dizziness, light-headedness, 
and headaches.  In July 2002 it was noted that he had retired 
from the police department due to stress.  He denied alcohol 
abuse.  The impression was major depression.  Also, a May 
2002 EEG was conducted because the Veteran presented with 
headaches and dizziness.  The EEG was interpreted as normal.  
Also, a May 2002 MRI of the cervical spine and brain found 
disc herniation at C3-4, C4-5, and C5-6, as well as punctate 
areas of signal abnormality in the bilateral subcortical and 
periventricular white matter of the brain, and nonspecific 
findings which might represent either ischemic disease or 
demyelination but there was no evidence of mass effect, 
hemorrhage or mid-line shift.  

Also attached was a May 2002 medical report which noted that 
the Veteran had had some head trauma in a motor vehicular 
accident in 1988 without any loss of consciousness.  He had 
had a fracture of the sternum in a motor vehicular accident 
in 1995.  He had had a whiplash injury to his neck in a motor 
vehicle accident in 1998.  He had been out of work since 
November 2001 from the police department because of symptoms 
related to his neck and head.  He now had pain on both sides 
of his neck and frequent headaches.  He had also been 
experiencing anxiety and depression and some panic-type 
symptoms.  He had been seen by a psychiatrist about one week 
ago and was told to change his medications.  He had a history 
of symptoms of headaches, neck pain, and pain radiating into 
the left upper extremity.  He also had significant anxiety 
and depression.  It was agreed that these symptoms could be 
psychosomatic and he might primarily have anxiety and panic 
symptoms, but the possibility of real pathology could not be 
ruled out.  

On VA neurology examination in February 2003 for evaluation 
of the Veteran's headaches, his claim file and medical 
records were not available for review.  He reported having 
developed headaches during service in 1974 which were bi-
frontal and initially occurred very frequently, 1 to 2 times 
daily.  More recently, after an unsuccessful suicide attempt, 
he had had a different type of headache, beginning in the 
occipital head region and radiating to his eye.  When severe, 
the headaches caused blurred vision in the left eye.  
Dizziness and phonphobia were associated with the headaches.  
After a physical examination the diagnosis was a mixed 
headache disorder, characterized by tension headache caused 
by spasm of the occipitalis muscle due to paravertebral spasm 
and cervical radiculopathy as well as migraine or vascular 
headaches.  The tension headaches were chronic and occurred 
daily, and might trigger a vascular headache approximately 3 
times per week.  There was also a diagnosis of cervical 
radiculopathy, by history and clinical examination, causing 
cephalgia.  

On VA psychiatric examination in 2003 the Veteran reported 
that as a military policeman during service he had seen a lot 
of fight, accidents, and people shooting themselves.  He 
reported that after some time he could no longer withstand 
his experiences during service and had become suicidal.  He 
had had to see a Chaplin several times during service because 
of suicidal thoughts.  In 2001 he had had suicidal behavior 
in which he tried to twist neck, which resulted in his 
getting 3 herniated discs.  He was now being treated for 
depression.  His subjective symptoms were a depressed mood 
with diminished interest, feelings of worthlessness, poor 
energy, poor concentration, and poor sleep.  He also had 
nightmares and flashbacks.  He was hypervigilant and startled 
easily.  

It was noted that the Veteran had worked as a police officer 
for 16 years, until 2001.  He had been asked to leave due to 
his suicidal behavior.  It was reported that he had abused 
alcohol in the past.  After a mental status examination, it 
was noted that his recent stressful life events included his 
father's death.  He was getting disability income from the 
police department.  A summary of findings stated that he had 
symptoms of posttraumatic stress disorder (PTSD) and major 
depression.  The diagnoses were PTSD and major depression.  

In a notarized statement in December 2002 the Veteran's ex-
wife stated that she was married to the Veteran when he was 
at Ft. Davis in Panama and knew that he had migraine 
headaches and severe depression during service.  He had been 
discharged because he threatened to shoot himself.  Their 
marriage had ended a few years after his service discharge 
because of his condition.  

In an attachment to the Veteran' July 2004 VA Form 9 he 
stated that he started having severe headaches shortly after 
entering active service and was treated and given medication 
for them.  

A licensed clinical social worker reported in August 2005 
that had been treated at St. George's Behavioral Care since 
August 2003 and received weekly individual psychotherapy.  
His diagnosis was PTSD and recurrent major depression with 
psychotic features.  He was considered permanently disabled 
by the Social Security Administration.  

Following the Board's May 2007 remand treatment records from 
2005 to 2008 were received from St. George Behavioral Care.  
These show that in August 2004 it was noted that he had been 
on disability since November 2001.  He had had several 
traumatic experiences, involving shootings.  The diagnoses 
were PTSD and major depression with psychotic features.  In 
February 2005 the Veteran reported having flashbacks.  In 
August 2006 he reported having had nightmares.  

Thereafter, the case was sent for review for an addendum by 
medical personnel addressing the queries posed in the May 
2007 Board remand. 

The Veteran was scheduled for a VA psychiatric examination in 
August 2009 and for a VA neurology examination in October 
2009.  He did not attend either of those examinations.  

In an August 2009 letter the Veteran stated that he would not 
attend any VA examinations because his claim had been pending 
for over six years. 

An October 2009 Report of Contact indicates that the Veteran 
had been scheduled for an examination "as stated in the 
remand" because the VA physician that conducted the February 
2003 VA psychiatric examination was no longer employed at the 
East Orange VA Medical Center and the physician that 
conducted the February 2003 VA neurology examination no 
longer worked for the C & P division but only worked part-
time in the Neurology clinic as a treating consultant.  It 
was indicated that the Veteran had been properly notified of 
the new examinations and had failed to report, with attention 
drawn to his August 2009 letter. 

Reopening

The RO originally denied the claim of service connection for 
headaches in December 1976.  No specific rationale was given.  

After the Veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  



New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The ultimate weight 
to be accorded evidence is a question of fact that must be 
determined after the claim is reopened and based on all of 
the evidence on file. Id. at 513. 

As to applications to reopen a previously denied claim 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for headaches was received at the RO in December 
2002. 

Analysis

The claim was previously denied without any specific 
rationale being stated.  The additional evidence documents 
the current existence of headaches and the Veteran's 
statements of having continuously had headaches since 
service.  Thus, the additional evidence is new and material 
because it relates to the unestablished fact necessary to 
substantiate the claim, i.e., continuity of symptomatology.  
That is, evidence showing the existence of current disability 
that is claimed to be related to an event or injury during 
service, and so which raises a reasonable possibility of 
substantiating the claim. 

Additionally, the Board notes that as to the claim for 
service connection for headaches, the RO scheduled the 
Veteran for a VA neurology examination to evaluation the 
etiology of his headaches. 

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the 
issue was aggravation of pes planus) the Court stated that, 
where there was an application to reopen a claim, because 
the Board had remanded the case for an examination to 
determine the nature and severity of the claimed condition, 
the examination would not have been necessary unless the 
claim was to be adjudicated on the merits.  In Falzone, at 
404, the Court held that in rendering such assistance (i.e., 
obtaining an examination before reopening) the Board 
performed a "de facto reopening" of the claim.  

As the evidence is new and material, the claim for service 
connection for headaches is reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for headaches is reopened, and to this 
extent only the appeal is granted. 


REMAND

The October 2009 Report of Contact indicates that the May 
2007 Board remand required a personal examination of the 
Veteran.  As to this, there are portions of the remand which 
do indicate that an examiner or examiners were to take 
specific actions.  However, in the first paragraph of the 
remand setting for the action in this regard, the Board did 
not state that an examination was required but only that a 
review be conducted of the claims folder for the purpose of 
preparing an addendum that addresses whether the veteran's 
major depression and mixed headache disorder, respectively, 
are related to or had its onset during service.  

Thus, the Veteran's refusal to attend the VA examinations 
scheduled in 2009 did not necessarily thwart the Board's 
request in the 2007 remand.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board creates a right to 
compliance.  

It appears from the record that the Veteran has at least 
applied for, if not received, compensation from the Social 
Security Administration as well as disability compensation or 
disability retirement from a police force with which he was 
employed after service for reasons relating to the claims 
herein.  

The Veteran states that he was punished during service and 
received an early service discharge due to psychiatric 
disability.  So, his service personnel records should be 
obtained.  Also, he states that he was treated at a military 
facility in the Panama Canal Zone (Ft. Gulick, and his wife 
stated at Ft. Davis) for psychiatric disability and, so, and 
effort should be made to search for these records. 

Additionally, clarification is in order with respect to the 
Veteran's alleged suicide attempt.  He should be contacted 
and asked to provide the details of his suicide attempt, 
including the dates and places of all treatment therefore.  

Also, the Veteran should also be asked whether he is claiming 
service connection for PTSD.  If so, and since he did not 
participate in combat, he must be contacted and asked to 
provide as much information as possible as to each alleged 
stressor, including the dates and places of each as well as 
the identity of any witnesses.  He should also be informed of 
the regulations governing claims of service connection for 
PTSD based upon any alleged personal assault or stressor 
which threatened his personal integrity.  This should include 
all appropriate notification under the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to obtain all 
records from the Social Security Administration 
pertaining for any claim by the Veteran for 
disability benefits.  If possible, this should 
include the underlying medical records, as well as 
the transcript of any hearing.  

2.  Take the appropriate steps to obtain all 
records pertaining for any claim by the Veteran 
for disability compensation or disability 
retirement from the police force with which he was 
employed after his military service.  If possible, 
this should include the underlying medical 
records, as well as the transcript of any hearing.  

3.  Obtain the Veteran's service personnel 
records. 

4.  Take the appropriate steps to locate and 
obtain records of the Veteran's alleged treatment 
at Ft. Gulick in the Panama Canal Zone and at Ft. 
Davis.  If necessary, contact the Veteran to 
obtain any additionally needed information, such 
as inclusive dates of treatment and nature of 
treatment, to include periods of hospitalization, 
if any.  If obtained, these records should be 
associated with the claims file. 

5.  Contact the Veteran and inquire whether he is 
claiming service connection for PTSD.  If so, and 
since he did not participate in combat, he must be 
contacted and asked to provide as much information 
as possible as to each alleged stressor, including 
the dates and places of each as well as the 
identity of any witnesses.  He should also be 
informed of the regulations governing claims of 
service connection for PTSD based upon any alleged 
personal assault or stressor which threatened his 
personal integrity, to include the types of 
evidence which may be used to corroborate such 
stressor(s).  

Also, this should include all appropriate 
notification under the VCAA.  

6.  The Veteran should be contacted and asked to 
provide the details of his suicide attempt, 
including the dates and places of all treatment 
therefore.  Then, the appropriate steps should be 
taken to obtain all such evidence and associate it 
with the claims file.  

7.  After associating with the claims folder all 
available records received pursuant to the above-
requested development, the RO should arrange for 
the Veteran's claims folder to be reviewed by 
appropriate medical personnel for the purpose of 
preparing an addendum that addresses whether the 
Veteran's major depression and his headache 
disorder, respectively, are related to or had its 
onset during service.  

It is imperative that medical personnel review the 
evidence in the claims folder, and acknowledge 
such review in the report.

The report should contain a detailed account of 
all manifestations of any psychiatric or headache 
disabilities found to be present, and specify the 
diagnoses.  In addition, an opinion should be 
prepared as to whether it is at least as likely as 
not that the Veteran's psychiatric disability or 
headache disorder, respectively, had its onset in 
service.  If necessary, the significance of the 
Veteran's service medical records and post-service 
treatment records should be commented upon.  

In addition, with respect to the Veteran's 
headache condition, in rendering an opinion, 
attention should be drawn to treatment for 
headaches in service as well as a diagnosis of 
tension headaches in March 1976, two months after 
service.  Also, if possible, there should be 
clarification as to any relationship, if any, 
between the Veteran's current headache disorder 
and the apparent post-service injury to his 
cervical spine.

If the requested diagnoses or opinions can not be 
provided with any degree of medical certainty, 
this should be clearly stated, as well as the 
reason(s) therefor.  A complete rationale should 
set forth for all opinions expressed and 
conclusions reached, in a legible report.  

8.  After completion of the foregoing, and after 
undertaking any further development deemed 
warranted by the record, the RO must again review 
the Veteran's claims.  

The claim for service connection for headaches 
should be adjudicated on a de novo basis. 

If the Veteran is claiming service connection for 
PTSD, after appropriate development of that claim, 
service connection for PTSD should also be 
adjudicated.  

If any determination remains adverse to the 
Veteran, the appropriate steps should be taken to 
comply with all procedural requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


